I agree with the analysis and conclusion of the majority. Concerning the second assignment of error, I write separately to note that "the overriding purposes of felony sentencing are to protect the public from future crime by the offender and others and to punish the offender." R.C. 2929.11. In order to achieve these objectives, "a sentencing court shall consider the need * * *" of requiring a defendant to pay restitution to a victim of crime. Id. Due to the current drafting of R.C.2929.18 and other applicable statutory definitions, the *Page 82 
victim in this case cannot receive restitution. The unfortunate message sent is "crime does pay."